Citation Nr: 0935834	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  08-29 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of whether the Veteran's 
son, H. L. M. became permanently incapable of self-support 
prior to age 18.   


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran served on active duty from May 1951 to April 
1954.  The Veteran died in January 1996.  The appellant is 
the Veteran's widow and the mother of the Veteran's son.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand is required in this case.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the appellant's claim so that she is afforded every possible 
consideration.  

In July 2009, the appellant submitted evidence to the Board 
consisting of a September 2006 psychiatric evaluation for the 
Veteran's son.  In an August 2009 statement to the Board, she 
requested that her case be remanded to the RO for review of 
the additional evidence.  As the appellant did not waive 
initial consideration of this material by the RO, the law 
requires that the Board return the appeal to the RO/AMC for 
initial consideration of the new evidence.  Therefore, a 
remand is necessary for the RO/AMC to readjudicate the 
appellant's claim based on this new evidence.  

In addition, there are documents in the record that have yet 
to be translated from Spanish into English.  The appellant 
requested in a December 2008 statement that all medical 
findings in Spanish should be translated to English.  Since 
the case is being returned to the RO for additional 
development, the RO should take the opportunity to review the 
Veteran's claims file, identify all pertinent items of 
evidence written in a foreign language, and translate those 
items which have not been translated into English to 
facilitate review of the record by the Board.

Finally, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in which it held, in part, that VA's duty to notify 
a claimant seeking to reopen a claim included advising the 
claimant of the evidence and information necessary to reopen 
the claim and of the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further held that VA must, in the context 
of a claim to reopen, look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Id. at 9-10.  

Although a November 2006 letter did inform the appellant that 
her claim was previously denied and that new and material 
evidence was required to reopen the claim, it did not discuss 
the basis for the prior denial, and there is no subsequent 
letter that complies with the holding in Kent v. Nicholson, 
20 Vet. App 1.  The matter must therefore be remanded for 
issuance of notice in compliance with Kent. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Issue notice to the appellant with 
regard to her claim that articulates the 
basis of the last final denial in March 
2006; notifies her of the evidence and 
information necessary to reopen her 
claim; and notifies her of the evidence 
required to establish entitlement to her 
claim.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

2.  Arrange for translation of all 
Spanish language documents in the claims 
folder that have not been previously 
translated into English.

3.  Finally, after undertaking any other 
development deemed appropriate, re-
adjudicate the claim on appeal.  If the 
benefit sought remains denied, the 
appellant and her representative, if any, 
should be furnished with a supplemental 
statement of the case that considers all 
evidence submitted since the issuance of 
the September 2008 statement of the case, 
and be afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

